Citation Nr: 1308677	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  08-13 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected knee and feet disabilities.

2.  Entitlement to a disability evaluation in excess of 10 percent for right knee patellofemoral syndrome.

3.  Entitlement to a disability evaluation in excess of 10 percent for left knee patellofemoral syndrome.

4.  Entitlement to an disability evaluation in excess of 10 percent for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to April 2004.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was later transferred to the Houston, Texas RO. 

In March 2011, the Veteran was afforded a Travel Board hearing.  A transcript of the testimony offered at this hearing has been associated with the record.

In communication received by the Board in February 2013, the Veteran requested another Board hearing.  38 C.F.R. §  20.705 provides that "a hearing on appeal before the Board of Veterans' Appeals" may be held in Washington, DC or at a VA facility having adequate physical resources and personnel for the support of such hearings.  The Board construes that "a hearing" is as a single hearing for the issues on appeal.  At the March 2011 hearing, the Veteran presented, and the Board accepted, testimony regarding the issues on appeal.  Therefore, the Board finds that the Veteran has had the opportunity to present testimony before the Board with respect to these issues, and the Veteran's request for an additional Board hearing is denied.

In June 2011 this matter was last before the Board at which time the Board reopened the Veteran's claim for service connection of a low back disability and remanded this and the remaining claims for further development.  That development was completed and the matters are now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The issue of entitlement to service connection for a right ankle disability, to include as secondary to service-connected bilateral knee disabilities and bilateral pes planus, has been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee and bilateral pes planus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the applicable period, the Veteran's right knee patellofemoral syndrome has caused pain and limitation of activity, but has not manifested by locking, ankylosis, recurrent subluxation, lateral instability, impairment of the tibia and fibula or genu recurvatum; flexion of the right knee has never been limited to 30 degrees or less and extension has always been to zero degrees.

2.  Throughout the applicable period, the Veteran's left knee patellofemoral syndrome has caused pain and limitation of activity, but has not manifested by locking, ankylosis, recurrent subluxation, lateral instability, impairment of the tibia and fibula or genu recurvatum; flexion of the left knee has never been limited to 30 degrees or less and extension has always been to zero degrees.

3.  Throughout the applicable period, the disability level of the Veteran's pes planus was moderate and manifested by pain on manipulation and use of the feet.
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for right knee patellofemoral syndrome have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5256-5263 (2012).

2.  The criteria for an evaluation in excess of 10 percent for left knee patellofemoral syndrome have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5256-5263 (2012).

3.  The criteria for an evaluation in excess of 10 percent for bilateral pes planus have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in July 2006.

VA has obtained the Veteran's service treatment records and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the severity of his disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Although the Board is remanding the claim for service connection of a back disability, in part, to obtain VA records, there is no indication of any outstanding VA records that are relevant to the claims adjudicated herein.  See 38 C.F.R. § 3.159(c)(2).  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

General Laws and Regulations Pertaining to Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.
The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Knees

The Veteran's right and left knee patellofemoral syndrome has been evaluated under 38 C.F.R. § 4.124a Diagnostic Code 5099-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2012).  

The Board notes that tenosynovitis is rated under Diagnostic Code 5024 on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2012).  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling.  Extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability. Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  Id.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  Id.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is rated noncompensably (zero percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensably (zero percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  Id.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula. Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent evaluation for genu recurvatum.  Id.

Shortly after the Veteran filed his claims for increased evaluations, he was afforded a VA examination in August 2006.  At this time, he complained of anterior left knee pain that was worse when sitting for long periods of time, also associated with climbing stairs.  He related a constant level of pain at 7/10 in the left knee, as well as stiffness, but denied heat, redness, instability or buckling.  He denied any additional limitation for his usual level of activity and did not use any type of external support.  With respect to the right knee, the Veteran offered similar complaints and history, but related that this knee was better than the left with a pain level of 6/10.  

Physical examination showed that the knees were intact to sensation, as well as vascularly.  They were likewise stable in varus and valgus stress with no joint line tenderness.  Extension was to zero degrees and flexion was to 130 degrees.  McMurray's sign was negative, as was Lachman's.  There was pain over the medial facet of each patella.  Patellofemoral impingement was assessed for each knee.  

A July 2007 VA progress note documents a complaint of bilateral daily knee pain, thought to have been exacerbated by walking up a hill 4 days prior.  The Veteran related that he had missed work for the past 2 days due to the pain, which worsened with activity and was worse on the left.  He was then taking naproxen OTC, with no relief.  He also complained of an audible click in the left knee and denied paresthesias.  Examination noted no apparent distress and the Veteran was able to ambulate, although he complained of pain at a level of 7-10.  Range of motion was noted as full in each knee.  Muscle strength was 5/5.  Anterior and posterior drawer testing was negative.  The medial collateral and lateral collateral ligaments were intact.  The left knee did demonstrate some crepitus and there was tenderness about the patella on each knee.  An August 2007 MRI report, associated with this visit, notes no tendon or ligament pathology, as well as no meniscal tears or cartilage defects.  

In November 2008, the Veteran was afforded another VA examination.  At this time, the Veteran continued to complain of pain in the knees and knee flexion was noted as painful throughout.  However, extension was to zero degrees and flexion was to 140 degrees.  There was no patellar tracking, effusion, ligamental instability or abnormal Q angle changes bilaterally.  The medial and lateral collateral ligaments were intact and there was no varus/valgus in neutral and in 30 degrees of extension.  The anterior and posterior cruciate ligaments were intact.  McMurray's test was negative.  

In December 2009, the Veteran was again afforded a VA examination.  At this time, he complained of on and off pain with standing around the lateral and medial aspect of the patellae, but no instability, locking or swelling.  He reported some relief from pain with Feldene and denied any flare-ups.  He had no inflammatory joint disease and had no incapacitating events.  He did wear knee braces at work and reported that they helped.  He had no history of injury and no history of surgery.  He complained of decreased exercise, recreation and chores resulting from the condition.  In regard to employment, he noted that the conditions caused him to sit frequently, which interfered with his productivity.  

Examination of the knees revealed that they appeared anatomically normal, with no tenderness or swelling around the patellae, the lateral aspect of the joints or the posterior aspect of the joints.  There were no Baker's cysts.  Flexion was to 140 degrees bilaterally and extension was to zero bilaterally.  The patellae were in the center of the sulcuses.  Repetitive motion of teach knee produced no indication of pain, weakness or fatigue.  There was no crepitation and lateral and medial stress of each now showed no laxity of the lateral medial collateral ligaments.  Anterior and posterior drawer signs were negative, as were McMurray's sign.  He walked without the appearance of discomfort.  The examiner assessed asymptomatic normal bilateral knees.  

A March 2010 VA record documents a complaint of progressively worsening knee pain, with the right knee being worse than the left.  The Veteran also complained of swelling in the right knee, as well as progressively worsening pain.  Bilateral knee pain, likely secondary to chondromalacia was assessed.   

In March 2011 the Veteran testified before the Board.  With respect to his knees, he continued to complain of pain and noted an instance in 2008 when his knee buckled, although he spoke of this in the context of a November 2008 ankle injury.  He also complained of an inability to balance due to knee problems and asserted that his knees had manifested instability, as well as increased pain with activity and work.  

Of record is a September 2011 private evaluation, particularly regarding the right knee, which he had apparently recently injured and which had received a corticosteroid injection recently.  Examination of the knee demonstrated warmth and swelling of the knee with a palpable Baker's cyst.  There was tenderness to compress the patella and flex the knee.  There was significant vastus medialis wasting and lateral riding patella.  Significant chondromalacia was suspected.  
In furtherance of substantiating his claim, the Veteran submitted a November 2011 MRI report of the right knee.  The report documents an impression of patellar apex and interior trochlear groove chondral degenerative changes, and mild proximal patellar tendinopathy.  

Following the Board's latest remand of this matter, the Veteran was afforded a VA examination in June 2011.  At this time, he complained of swelling and pain with repetitive stairs or prolonged standing, especially on hard surfaces.  He complained that the right knee was more painful than the left.  He reported that the knees "popped" a lot, but denied catching , locking and giving way, although he reported clicking.  He reported relief with a TENS unit.  He walked for exercise, but was having problems doing that due to school and work.  He also used a neoprene knee sleeve with some relief.  He described no flare-ups or incapacitating events over the past 6 months.  

Examination of both knees in June 2011 revealed minimally symptomatic medial plicas bilaterally.  There was tenderness to palpation at the insertion of the pes anserinus with tight hamstrings.  There was no effusion and the patellas tracked in the midline.  The knees were stable to varus and valgus stress, both in extension and in 30 degrees flexion.  Lachman's test was negative, as were anterior and posterior drawer testing and McMurray's test.  There was no joint line tenderness or any posterior mass.  He had a normal gait. There was mild crepitus during range of motion testing between 50 and 70 degrees bilaterally.  The quadriceps were equal with excellent tone.  Motor function was 5/5 in both flexion and extension.  Range of motion was from zero degrees extension to 135 degrees flexion, bilaterally, with no pain, fatigue, weakness or incoordination with repetitive motion.  There was no radiographic abnormality in either knee.  Patellofemoral syndrome, very minimal, of the bilateral knees was assessed.  

Initially, the Board points out that Diagnostic Codes 5256, 5257, 5258, 5259, 5262 and 5263 cannot provide for a higher evaluation for either knee.  As outlined above, ankylosis, recurrent subluxation or instability, and dislocated semilunar cartilage have not been demonstrated.  Indeed, no impairment of the tibia and fibula has been demonstrated.  Genu recurvatum has not been shown.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

In this regard, the Board acknowledges the Veteran's assertions of instability.  Nevertheless, repeated VA examination has shown the knee to be stable to varus and valgus stress.  Moreover, testing of the ligaments of the knees has always been normal.  Id.  

In order to attain evaluations in excess of 10 percent for each knee, the criteria for such an evaluation must be met under either Diagnostic Code 5260 or 5261, which provide for evaluation of limitation of flexion and extension, respectively.  In this regard, the Board notes that the evidence, as outlined above, with consideration of the DeLuca factors, has never shown flexion limited to 30 degrees or less or extension limited to 15 degrees or more.  VA examination has consistently shown extension to zero degrees and flexion limited, at most, to about 130 degrees.  Accordingly, as the evidence has never shown flexion limited to 30 degrees or less or extension limited to 15 degrees or more, evaluations in excess of 10 percent are not warranted.  Hart, supra.

Feet

Under Diagnostic Code 5276, pes planus warrants a 10 percent evaluation when moderate, weight-bearing line over or medial to great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent evaluation may be assigned for severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A maximum 50 percent evaluation may be assigned for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2012). 

An August 2005 VA podiatry consultation record documents a complaint of bilateral foot pain, worsened upon walking and improved with rest.  At this time, the Veteran reported temporary relief with over-the-counter inserts.  Examination noted tenderness upon stroking of the plantar fascia with minimal tenderness on palpation of the left heel, as well as pes planus, which was assessed at this time.  A November 2005 podiatry note documents that the Veteran then presented with similar complaints and objective findings and was then casted for custom orthotics.  

An April 2006 VA podiatry note documents a complaint of bilateral foot pain for three years.  Physical examination noted that the pedal pulses were palpable to normal limits and epicritic sensorium was grossly intact.  Tenderness was noted upon palpation of the plantar fascia.  The arches were low on and off weightbearing.  There was mild tenderness to the plantar medial tubercle, bilaterally.  He had a pronated gait, as well.  Pes planus and plantar fasciitis were assessed and orthotics were dispensed at this time.  

In August 2006, shortly after he filed his claim for increase, the Veteran was afforded a VA examination.  At this time, he complained of pain in the plantar aspect of both feet associated with physical activity, including his work in the U.S. Postal Service.  Examination of the feet showed pes planus with pronation of the hallux and no callosities in the first metatarsals.  The arches corrected with passive dorsiflexion of the hallux.  He was able to walk on his tip toes and heels, as well as with supination of the foot.  Plantar sensation was intact bilaterally, as were the dorsalis pedis and tibialis posterior pulses.  There was no pain on the mid foot, bilaterally.  When standing, it was noted that bilateral flat feet were evident, but corrected with dorsiflexion of the hallux.  The examiner assessed bilateral flexible flat feet that correct with dorsiflexion of the hallux and plantar fasciitis.  

A February 2007 VA treatment note documents the Veteran's request that a FMLA form be filled out addressing intermittent pain episodes that made it difficult for the Veteran to work periodically.  It was noted that he worked as a mail processor, which required standing and/or walking most of his 8 hour shift.  

In December 2009, the Veteran was again afforded a VA examination.  At this time, the Veteran indicated that he had pain along the lateral aspect of the bilateral feet, but in reality he was not really complaining about any symptoms related to pes planus, per the examiner's observations.  The Veteran reported that the pain increased with standing and that Feldene helped with the pain.  He had professional inserts on order.  There was no inflammatory joint disease and he had no incapacitating events.  He related that his pain had decreased his exercise, recreational and chore ability.  In terms of employment, he related that he had missed some work over it, but he was then on light duty and had missed work due to an automobile accident.  

Physical examination of the feet revealed bilateral pes planus.  The Achilles tendon was in the vertical position and non-tender.  He had no tenderness of the plantar fascia at the arch and no tenderness of the plantar fascia into the metatarsal heads.  He was able to walk without the appearance of discomfort.  His shoe wear appeared to be a normal pattern.  X-rays showed increased spurring of the talus, which was suspected as posttraumatic, as well as hallux valgus deformity of the left foot, but no other significant abnormality in either foot.

As noted above, the Veteran testified before the Board in March 2011.  At this time, he complained that his last examination was inadequate and that his feet hurt him every day.  Ne noted that he had been prescribed shoe inserts, which he used every day.  He complained that the inserts were hard, but testified that they did give him relief.  He related that he was unable to stand for 8 hours without his feet swelling up and that thereafter he would be in extreme pain.  He stated that the condition had caused him to decrease his exercise frequency and that his condition had worsened since his previous examination and referenced the X-ray that documented increased spurring of the talus, bilaterally.  

In June 2011, the Veteran was afforded yet another VA examination.  At the time of this examination, he complained of constant pain from his toes to his heels, with some help from custom soft inserts.  He related that his pain depended largely on the surfaces upon which he was standing and reported the most pain with standing on concrete.  Notably, he related, that a recent injection of the ankle relieved his foot pain for several days.  He had no history of surgery and described mild flare-ups with prolonged standing, especially on concrete.  He denied any incapacitating events regarding the feet, and besides a neoprene knee brace, used no other brace or ambulatory aids.  He was then on light duty at work secondary to a right ankle injury.  

Examination of the feet showed mild pes planus both weightbearing and nonweightbearing.  He also had evidence of mild plantar fasciitis bilaterally from the mid fascia to the insertion on the calcaneus.  The Achilles was vertical and he had minimal hallux valgus bilaterally.  He was neurovascularly and sensorily intact.  Motor function was 5/5.  Both ankles were stable to inversion and eversion and had a negative drawer test.  There was no tenderness to palpation in the Achilles tendon.  Both calves were equal.  He had a normal gait and heel-toe walked without difficulty.  The examiner remarked that the by examination the Veteran had mild pes planus, but not on weightbearing X-rays, as well as mildly symptomatic plantar fasciitis.  

An evaluation in excess of 10 percent for the Veteran's bilateral pes planus is not warranted.  The Veteran's bilateral pes planus is manifested solely by subjective complaints of pain and clinical evidence reveals that this disability has caused the Veteran no more than moderate impairment.  Examination did not reveal marked deformity of the feet, accentuated pain, swelling or callosities, which are findings required to substantiate a 30 percent evaluation.  The Board certainly acknowledges the Veteran's reports of swelling; however, clinical evaluation has never shown such swelling.  Moreover, the evidence has not approximated the remaining criteria for consideration of a 30 percent evaluation, such as marked deformity, etc.  With respect to the maximum 50 percent evaluation, the evidence does not show marked pronation, extreme tenderness, inward displacement and severe spasm of the Achilles tendon on manipulation and the condition is improved with the use orthopedic shoes or appliances; thus ruling out entitlement to an evaluation of 50 percent.  For these reasons, the preponderanc of the evidence is against the assignment of an evaluation in excess of 10 percent for the Veteran's bilateral pes planus for any period during the course of the appeal.  Hart, supra.

Extraschedular Consideration

An extraschedular disability rating will be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the evaluations for the service-connected bilateral knee disability and bilateral pes planus are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The Board further observes that, even if the available schedular evaluations are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Although the conditions have caused some impairment with his employment, they have not markedly done so.  There is no evidence in the medical records of an exceptional or unusual clinical picture, nor has the Veteran painted such a picture.

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the schedule for rating disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of these claims for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a disability evaluation in excess of 10 percent for right knee patellofemoral syndrome is denied.

Entitlement to a disability evaluation in excess of 10 percent for left knee patellofemoral syndrome is denied.

Entitlement to an disability evaluation in excess of 10 percent for bilateral pes planus is denied.


REMAND

A November 2002 service treatment record discloses a complaint of upper back pain (as well as neck pain), for 3 days since running the obstacle course and without history of trauma.  No low back disability was assessed at this time, but rather torticollis of the neck.  Otherwise, there is no clinical documentation of any back problems.  There is no record of any separation examination or medical history.

In October 2004 the Veteran was afforded a VA examination, based upon a review of the claims file.  The examiner noted the November 2002 service treatment record regarding the Veteran's complaints of back pain, as well as his reports of back pain in and since service.  Examination of the thoracolumbar spine was largely normal, although the Veteran complained of increased pain to a level 3/10 on repetitive motion.  There was mild spasm, but no weakness and vague tenderness, but no fixed deformity or scoliosis.  Intervertebral disc syndrome was ruled out. X-rays were normal.  The examiner assessed mild chronic low back pain syndrome, "service[-]connected."  

In May 2007, the Veteran submitted his Notice of Disagreement (NOD) with the RO's determination that new and material evidence had not been submitted to reopen his claim for service connection of a low back condition.  He contended that his current low back condition was attributable to his service-connected flat feet and knee problems as he had overcompensated for his flat feet and knees for years.  

Of record is a May 2007 VA rehab medicine consult pertaining to the low back.  Notably, X-rays demonstrated partial sacralization of L5, but were otherwise unremarkable and showed no fracture or significant degenerative changes.  In terms of history, the Veteran complained of low back pain since the summer of 2003.  He particularly complained of an incident in Germany where he once lifted heavy objects raising a tent, as well as back pain since then with pain travelling to the right hip.  Examination resulted in an assessment of chronic low back pain due to lumbar strain.   

A June 2007 VA physical therapy note documents that the Veteran then complained of constant nagging pain in his low back since June 2003; however, the Veteran was apparently unable to specify the onset, although he felt that it may be related to lifting.  

In November 2008, the Veteran was afforded VA examinations of the spine and joints.  In the joints examination, the examiner remarked that "secondary service connection affecting lower back is unlikely at this time."  In the spine examination, the same examiner rendered a diagnosis of myofascial pain syndrome and sacralization of L5.  The Veteran provided a history of injury in 2003 while stationed in Germany pulling and carrying heavy cables.  Ultimately, the examiner concluded that the Veteran's "complaints regarding the lumbosacral spine [were] as likely as not service related" and that functional impairment was mild at the time. 

In December 2009 the Veteran was again afforded a VA examination.  At this time, he complained of a history of constant and aching pain at L5-S1.  X-rays showed that alignment was satisfactory and that the intervertebral disc spaces were normal.  There were no significant degenerative changes and the presence of any significant radiographic abnormality was not suspected.  The examiner remarked that the examination was within normal limits and assessed mechanical low back pain.  
In terms of secondary service connection, the examiner remarked that there was no evidence-based medicine that would substantiate such a claim.  The examiner explained that the Veteran was "really not symptomatic" for pes planus nor for patella-femoral syndrome and that these conditions would not affect the back.  The examiner further remarked that he had typical mechanical low back pain that was more than likely due to weak back muscles, which would be corrected with appropriate exercises. The examiner noted that the Veteran had a normal X-ray and a normal physical examination and that therefore the lumbosacral spine was not secondarily connected to the bilateral knees and feet.  The examiner noted, also, that there was no evidence in the service treatment records showing that he ever complained about the back in service; thus excluding the military primarily causing or resulting in his back problems.  

In furtherance of attempting to substantiate his claim, the Veteran submitted a March 2011 letter from a chiropractor.  The letter simply notes that the Veteran had been diagnosed as having a lumbar disc herniation and that he had an antalgic gait in compensation of the right side.  The chiropractor's letter does not purport to address the etiology of the Veteran's claimed low back condition. 

In June 2011 the Veteran was once again afforded a VA examination.  The examiner noted that the claims file had been reviewed and that the service treatment records showed a single complaint of some upper back pain in November 2002 and assessments of muscle strain and torticollis.  The examiner further noted that in November 2010 the Veteran had been involved in a motor vehicle accident, as well as the March 2011 chiropractic note documenting a herniated lumbar disc.  Regarding the low back, the Veteran complained of back pain since about 2003 after lifting some heavy cables and setting up/tearing down from maneuvers.  He outlined that after lifting a large camouflage netting he had some pain in his back.  

The examiner noted that X-rays of the lumbar spine done in November 2010 showed partial sacralization of L5 with narrowing of the L5-S1 disc space, with no fracture and degenerative change only at the sacrazlized level.  The examiner concluded that the Veteran's low back condition was not service-connected, explaining that the Veteran had never been seen or treated for a low back condition in service.  In terms of secondary service connection, the examiner noted that the Veteran had minimal exam findings regarding the knees and feet and thus the lumbar condition was not secondary thereto.  

Notably, in closing the examiner remarked that due to persisting ongoing complaints of the back, a MRI was ordered and that an addendum would be forthcoming when that was obtained.  Yet, no addendum or MRI report appear within the claims file, including those records on Virtual VA.  Moreover, the examiner related that he felt that the Veteran's low back condition might have been "aggravated and/or caused by the motor vehicle accident" after service.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2 (2012), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

Further examination is necessary to decide this claim.  The evidence indicates, in noting sacralization of the L5 vertebra, that the Veteran possibly had a congenital defect, possibly subjected to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability.  A congenital or developmental defect is not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2012).  Therefore, a congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  Further, the general presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304(b) (2012), does not apply to congenital defects.  However, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See 38 U.S.C.A. §§ 1110, 1111 (West 2002); VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

Otherwise, a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Also, further examination is necessary to address whether, prior to his 2010 motor vehicle accident, the Veteran had an actual disability of the low back other than pain.  Pain alone, without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Notably, prior to the 2010 motor vehicle accident and apparent resultant lumbar disc herniation, the Veteran was assessed as having "mild chronic low back pain syndrome" and "myofascial pain syndrome," although X-rays were normal, but for the partial sacralization of L5, which appears to be a congenital defect.  Notably, examination has attributed his complaints of pain to service, but no underlying pathology; however, the June 2011 examiner seems to suggest that a disability with tangible pathology did indeed exist prior to the auto accident as when he indicates that such might have been aggravated in the accident.  Id.  

Lastly, the Board notes that the September 2011 VA examiner apparently ordered a MRI of the Veteran's lumbar spine; however no such records have been associated with the claims file.  VA is under a duty to make as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Accordingly, this matter must be remanded to attempt to obtain these outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith.  Perform any and all follow-up as necessary, to include requesting assistance from the Veteran in obtaining these records, and document any negative results.

2.  After the development directed in paragraph 1 has been completed to the extent possible, return the claims file to the examiner that conducted the September 2011 VA examination, if available, for an addendum.  If the September 2011 VA examiner is not available, the claims file must be available to another appropriate health care provider for the requested opinion:  After a review of the claims file, the author of the September 2011 VA opinion or other health care provider must respond to the following questions and provide a full statement of the basis for the conclusion(s) reached:

a)  Identify all disabilities of the lumbar spine that are present.  In this regard, the examiner is informed that for VA purposes pain alone, without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

(i)  Explain whether any identified disability/ies of the lumbar spine is/are a congenital defect or disease.  In this regard, the examiner's attention is directed to the X-ray findings of sacralization of L5.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating, while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.  

(ii)  If any assessed disability is a congenital defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability of the lumbar spine.  Please provide a complete explanation for the opinion.  

(iii)  If it is a disease or injury, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service.  Please provide a complete explanation for the opinion.  

(iv)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing disease or injury of the spine was not aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.  

b)  If the response to either question iii or iv is negative, address whether any disability in this regard is at least as likely as not (a probability of 50 percent or greater) began in or is related to active service.  The examiner's attention is directed to the diagnosed lumbar strain in the January 2008 VA examination.  Please provide a complete explanation for the opinion.   

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Then, after conducting any additional indicated development, to include further examination, readjudicate the claim currently on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) and provide the appellant and his attorney an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


